DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
The response filed July 12, 2020 has been entered.  Claims 1-13 remain pending in the application.  The amendment to the drawing has overcome the previous rejection.
Applicant’s arguments, see pages 8-25 of Applicant's remarks filed 11/25/2020, with respect to the rejections of claims 1-5, as discussed on pages 8-15 of Applicant's remarks, claims 6-9, as discussed on pages 15-20 of Applicant's remarks, and claims 10-13, as discussed on pages 20-25 of Applicant's remarks, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been respectfully withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rohr (U.S. Publication No. 2017/0055715) Dwyer et al. (U.S. Patent No. 7,690,058), hereinafter referred to as Dwyer, and further in view of Coburn (U.S. Patent No. 608,545), for independent claim 1, Rohr in view of Coburn for independent claim 6, and Rohr in view of Coburn and further in view of Gavela Vasquez (U.S. Publication No. 2005/0039258) for independent claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr (U.S. Publication No. 2017/0055715) in view of Dwyer et al. (U.S. Patent No. 7,690,058), hereinafter referred to as Dwyer, and further in view of Coburn (U.S. Patent No. 608,545).
Regarding claim 1, Rohr discloses a connecting structure of a bed frame 104 and 102 (Figure 5 and 6), the bed frame comprising a frame 104 and 102, the frame 104 and 102 comprising two lateral rods 104 and two longitudinal rods 102 connected to the lateral rods 104, respective two sides of the lateral rods 104, or the longitudinal rods 102 being provided with mounting troughs 124 that are indentations in planar inner side surfaces of the lateral rods  or the longitudinal rod 102 (where the rail cutouts 124 of Rohr can be reasonably interpreted as indentations), respective two end portions of the lateral rods 104 or the longitudinal rods being adapted for axial insertion into the mounting troughs in a direction orthogonal to each planar inner side surface (see Figure 6, where the lateral rod 104 is being inserted axially into the mounting trough 124, as indicated by the arrows in the figure), the outer side surface and the planar inner side surface of each lateral rod or longitudinal rod being parallel to one another (where the planar inner side surfaces of the lateral rods 104, and longitudinal rods 102 are defined by the side of the rods facing inward of the bedstead, and the planar outer side surfaces of the rods 102 and 104 is the side of the rods facing outward from the bedstead, away from the inner supports), the lateral rods 104 and the longitudinal rods, 102 being perpendicularly connected to each other through the mounting troughs 124 (Figures 5 and 6)
Rohr does not disclose bed legs connected under the frame, and an outer side surface of each of the mounting troughs being provided with at least one mounting hole.
Dwyer teaches bed legs 10 connected under the frame TR1, TR2, LR1, LR2 (Figure 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr with bed legs connected under the frame 
Furthermore, Coburn teaches an outer side surface of each of the mounting connection being provided with at least one mounting hole (see annotated Figure 2 below).

    PNG
    media_image1.png
    430
    495
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, so an outer side surface of each of the mounting troughs is provided with at least one mounting hole as taught by Coburn, because doing so would strengthen the connection between the lateral and longitudinal rod by providing a space to insert a connection member, such as F2 in Coburn, to fasten the longitudinal rod to the mounting trough (Figure 2).  Additionally, doing so would merely amount to combining prior art elements according to known methods to yield predictable results, as the mounting connection of Rohr is provided on the upper side of the longitudinal rod and the mounting connection of Coburn provides such connection on the outer side surface, and both connection methods result in a bed with the lateral rods and longitudinal rods being connected KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 4, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 1.  Rohr, as modified, further discloses wherein the bed legs 10 are connected under the respective two sides of the lateral rods TR1 and TR2 or the longitudinal rods (see Dwyer, Figure 13).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Dwyer and Coburn, and further in view of Rose (U.S. Patent No. 5,613,253).
Regarding claim 2, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 1.  Rohr, as modified, further discloses wherein the respective two end portions of the lateral rods 8 or the longitudinal rods are provided with mounting screw holes 14 corresponding to the mounting holes of the mounting troughs A (see Coburn, annotated Figure 2, above and Coburn Figure 1, where each mounting trough A is provided with mounting screws F and F2, and therefore mounting screw holes).  To the extent that claim 2 is claiming a plurality of mounting screw holes and a plurality of mounting holes at each connections portion of the rods and mounting trough, Rose teaches wherein the respective two end portions of the lateral rods 20 or the longitudinal rods are provided with mounting screw holes corresponding to the mounting holes 44 of the mounting troughs (see Rose, Figure 1, where the longitudinal rods 20 have two holes on the end corresponding to the two mounting holes 44 on the mounting trough 10, shown in figures 2 and 3, and see Col. 4, lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, with mounting screw holes corresponding to the mounting holes of the mounting troughs as taught by Rose, because doing so would increase the support to the bed frame by providing additional attachment points for In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 are relevant.
Regarding claim 3, Rohr, as modified, discloses the subject matter as discussed above with regard to claims 1 and 2.  Rohr, as modified, further discloses wherein the respective two end portions of the lateral rods or the longitudinal rods 102 are inserted into the mounting troughs 124 (see Rohr, Figures 5 and 6, and, additionally, see Coburn lateral rod 8 and mounting trough A), wherein screws F 2 are inserted through the mounting holes 14 (where Rose teaches multiple mounting screw holes 44, Figure 9) and the mounting screw holes in an outside-in manner and wherein the screws 14 are inserted parallel to the direction in which the lateral rods 8 or the longitudinal rods 4 are inserted into the mounting troughs A (see Coburn, Figure 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Dwyer and Coburn, and further in view of Potter et al. (U.S. Patent No. 4,145,777), hereinafter referred to as Potter.
Regarding Claim 5, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 1.  Rohr, as modified, further discloses the mounting troughs 124 and the mounting troughs on the end of rod 102, are located at respective two ends of the lateral rods or the longitudinal rods 102 (see Franco, figures 5 and 6) and located above the bed legs 10 (see Dwyer, figure 13, where the legs of Dwyer are locating below the lateral rods TR1 and TR2, where the mounting troughs of Rohr are located solely on the rods 102).
Rohr, as modified, does not disclose wherein respective two side ends of the lateral rods or the longitudinal rods extend downwards to form the bed legs, the lateral rods or the 
Potter teaches wherein respective two side ends of the lateral rods 16 and 14 or the longitudinal rods extend downwards to form the bed legs 17 and 15, the lateral rods or the longitudinal rods together with the bed legs forming an integral, unitary support frame in the form of a door frame (Col. 2, lines 24-39 which describes the legs of Potter being integral with the bars 16 and 14, and Figure 1, where the bed frame is rectangular, in the form of a rectangular door frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, so that respective two side ends of the lateral rods or the longitudinal rods extend downwards to form the bed legs, the lateral rods or the longitudinal rods together with the bed legs forming an integral, unitary support frame in the form of a door frame as taught by Potter, because doing so would merely amount to forming in one piece an article which has formerly been formed in two pieces and put together, and would not produce unexpected results as an integral leg with a bed frame would perform the same as a leg securely connected to the lateral or longitudinal rods.  In this regard, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 are relevant.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn.
Regarding claim 6, Rohr discloses at least two lateral bars 104, wherein each lateral bar 104 has an outer side surface and a planar inner side surface (see Figures 5 and 6 where the planar inner side surfaces of the lateral rods 104, and longitudinal rods 102 are defined by the side of the rods facing inward of the bedstead, and the planar outer side surfaces of the rods 
Rohr does not disclose a mounting hole is disposed in the outer side surface of each lateral bar opposite each mounting trough in the planar inner side.
Coburn teaches wherein a mounting hole is disposed in the outer side surface of each lateral bar opposite each mounting trough in the planar inner side surface, (see annotated Figure 2 above, where the lateral rod be defined by leg A and bar 8 as the construction of Coburn is capable of having these parts constructed prior to the connection of lateral bar 8 to the assembly, and the connection of the rod 8 and mounting trough A is the functional equivalent of the lateral rod 104 connected to the mounting slot).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr so that a mounting hole is disposed in the outer side surface of each lateral bar opposite each mounting trough in the planar inner side KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 7, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 6.  Rohr, as modified, further discloses wherein a mounting screw hole 14 is disposed in each end of each longitudinal bar 8 and A (see Coburn, annotated Figure 2, above), wherein the mounting screw hole is oriented axially to each longitudinal bar 8, and wherein the mounting hole in the outer side surface of each lateral bar opposite each mounting trough A is aligned with the mounting screw hole in each end of each longitudinal bar when each end of each longitudinal bar 8 is inserted into each mounting trough A (see Coburn, Annotated Figure 2, above).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn and further in view of Rose.
Regarding claim 8, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 6 and 7.  Rohr, as modified, further discloses wherein screws F2 are inserted through the mounting holes and the mounting screw holes in a direction parallel to the direction in which the longitudinal bars are inserted into the mounting troughs (see Coburn, annotated Figure 2, above and Coburn Figure 1, where each mounting trough A is provided with 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified with mounting screw holes corresponding to the mounting holes of the mounting troughs as taught by Rose, because doing so would increase the support to the bed frame by providing additional attachment points for mounting screws, and additionally, doing so would merely amount to a duplication of parts (the mounting screws and the corresponding mounting screw holes) that would not provide unexpected results, as providing two screws with corresponding mounting holes and screw holes would maintain the connection between the rods and the mounting trough.  In this regard, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 are relevant.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn and further in view of Dwyer and Potter.
Regarding claim 9, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 1.  Rohr, as modified, does not disclose wherein ends of the lateral bars extend downwards to form bed legs, wherein each lateral bar together with its bed legs form an 
Dwyer teaches bed legs 10 connected under the frame TR1, TR2, LR1, LR2 (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr with bed legs connected under the frame and wherein the mounting troughs are disposed above the bed legs (see Dwyer, figure 13, where the legs of Dwyer are locating below the lateral rods TR1 and TR2, where the mounting troughs of Rohr are located solely on the rods 8 and 10) as taught by Dwyer in order to raise the bed frame above the floor and adjust the height of the bed frame (Abstract).
Potter teaches wherein ends of the lateral rods 16 and 14 to form the bed legs 17 and 15, wherein each lateral rod with its bed legs forming an integral, unitary support frame (Col. 2, lines 24-39 which describes the legs of Potter being integral with the bars 16 and 14, and Figure 1, where the bed frame is rectangular, in the form of a rectangular door frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, so respective two side ends of the lateral rods or the longitudinal rods extend downwards to form the bed legs, the lateral rods or the longitudinal rods together with the bed legs forming an integral, unitary support frame in the form of a door frame as taught by Potter, because doing so would merely amount to forming in one piece an article which has formerly been formed in two pieces and put together, and would not produce unexpected results as an integral leg with a bed frame would perform the same as a leg securely connected to the lateral or longitudinal rods.  In this regard, In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 are relevant.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn and further in view of Gavela Vasquez (U.S. Publication No. 2005/0039258).
Regarding claim 10, Rohr discloses a bed frame, comprising:  at least two longitudinal bars 102, wherein each longitudinal bar 102 has an outer side surface and a planar inner side surface (where the planar inner side surfaces of longitudinal bar 102, and lateral bars 104 are defined by the side of the rods facing inward of the bedstead, and the planar outer side surfaces of the rods 102 and 104 is the side of the rods facing outward from the bedstead, away from the inner supports), and wherein the outer side surface and the planar inner side surface are parallel to one another (Figure 5); and at least two lateral bars 104 connected to the longitudinal bars 102, wherein mounting troughs 124 are disposed opposite each other on each longitudinal bar 102 (Figure 6), wherein each end of each lateral bar 104 is adapted to fit axially into a mounting trough 124 wherein each mounting trough is an indentation in the planar inner side surface adapted to surround sides of each end of each lateral bar 104 (Figures 5 and 6 where the rail cutouts 124 of Rohr can be reasonably interpreted as indentations), and wherein the longitudinal bars 104 are perpendicularly connected to the lateral bars 24 and 26 when the ends of the lateral bars 24 and 26 are axially inserted into the mounting troughs in a direction orthogonal to the planar inner side surface (Figure 1, which shows the set up configuration of the bed frame).
Rohr does not disclose each mounting trough is adapted to surround all sides of each end of each lateral bar, wherein a mounting hole is disposed in the outer side surface of each longitudinal bar opposite each mounting trough in the planar inner side surface.
Gavela Vazquez teaches wherein each mounting trough is adapted to surround all sides of each end of each lateral bar (see annotated Figures 8a-8c below)

    PNG
    media_image2.png
    851
    552
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr so each mounting trough is adapted to surround all sides of each end of each lateral bar as taught by Gavela Vasquez, because doing so would provide a more secure attachment of lateral rods by providing a support surface below and above the lateral rod (Figure 8A and 8B)
Coburn teaches wherein a mounting hole 14 is disposed in the outer side surface of each longitudinal bar 8 opposite each mounting trough in the planar inner side surface (see annotated Figure 2 below).

    PNG
    media_image3.png
    422
    456
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr so wherein a mounting hole 14 is disposed in the outer side surface of each longitudinal bar 8 opposite each mounting trough in the planar inner side surface as taught by Coburn, because doing so would strengthen the connection between the lateral and longitudinal rod, by providing a space to insert a connection member, such as F2 in Coburn, to fasten the longitudinal rod to the mounting trough (Figure 2).
Regarding claim 11, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 10.  Rohr, as modified, further discloses wherein a mounting screw hole 14 is disposed in each end of each lateral bar 8, wherein the mounting screw hole is oriented axially to each lateral bar 8, and wherein the mounting hole 14 in the outer side surface of each longitudinal bar 8 opposite each mounting trough A is aligned with the mounting screw hole in each end of each lateral bar A when each end of each lateral bar is inserted into each mounting trough A (see Dwyer annotated Figure 2, above).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn and further in view of Rose.
Regarding claim 12, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 10 and 11.  Rohr, as modified, further discloses wherein screws F2 are inserted through the mounting holes and the mounting screw holes in a direction parallel to the direction in which the lateral bars are inserted into the mounting troughs (see Coburn, annotated Figure 2, above and Coburn Figure 1, where each mounting trough A is provided with mounting screws F and F2, and therefore mounting screw holes).  To the extent claim 2 is claiming a plurality of mounting screw holes and a plurality of mounting holes at each connections portion of the rods and mounting trough, Rose teaches wherein screws are inserted through the mounting holes 44 and the mounting screw holes in a direction parallel to the direction in which the longitudinal bars are inserted into the mounting troughs (see Rose, Figure 1, where the longitudinal rods 20 have two holes on the end corresponding to the two mounting holes 44 on the mounting trough 10, shown in figures 2 and 3, and Col. 4, lines 61-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, with mounting screw holes corresponding to the mounting holes of the mounting troughs as taught by Rose, because doing so would increase the support to eh bed frame by providing additional attachment points for mounting screws, and additionally, doing so would merely amount to a duplication of parts (the mounting screws and the corresponding mounting screw holes) that would not provide unexpected results, as providing two screws with corresponding mounting holes and screw holes would maintain the connection between the rods and the mounting trough.  In this regard, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) and MPEP 2144.04 are relevant.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rohr in view of Coburn and further in view of Dwyer and Potter.
Regarding claim 13, Rohr, as modified, discloses the subject matter as discussed above with regard to claim 10-12.  Rohr, as modified, does not disclose wherein ends of the lateral bars extend downwards to form bed legs, wherein each lateral bar together with its bed legs form an integral, unitary support frame, and wherein the mounting troughs are disposed above the bed legs.
Dwyer teaches bed legs 10 connected under the frame TR1, TR2, LR1, LR2 (Figure 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rohr with bed legs connected under the frame and wherein the mounting troughs are disposed above the bed legs (see Dwyer, figure 13, where the legs of Dwyer are locating below the lateral rods TR1 and TR2, where the mounting troughs of Rohr are located solely on the rods 102 or 104) as taught by Dwyer in order to raise the bed frame above the floor and adjust the height of the bed frame (Abstract).
Potter teaches wherein ends of the lateral rods 16 and 14 to form the bed legs 17 and 15, wherein each lateral rod with its bed legs forming an integral, unitary support frame (Col. 2, lines 24-39 which describes the legs of Potter being integral with the bars 16 and 14, and Figure 1, where the bed frame is rectangular, in the form of a rectangular door frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Rohr, as modified, so respective two side ends of the lateral rods or the longitudinal rods extend downwards to form the bed legs, the lateral rods or the longitudinal rods together with the bed legs forming an integral, unitary support frame in the form of a door frame as taught by Potter, because doing so would merely amount to forming in one piece an article which has formerly been formed in two pieces and put together, and would not produce unexpected results as an integral leg with a bed frame would perform In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) and MPEP 2144.04 are relevant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673